

114 S3072 IS: Countering Terrorist Radicalization Act
U.S. Senate
2016-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3072IN THE SENATE OF THE UNITED STATESJune 16, 2016Mr. Johnson introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo combat terrorist recruitment in the United States, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Countering Terrorist Radicalization Act. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Title I—Amplifying Local Efforts to Root out TerrorSec. 101. Countering violent extremism training.Sec. 102. Countering violent extremism assessment.Sec. 103. Department-sponsored clearances.Sec. 104. Definitions.Title II—Countermessaging Terrorist OrganizationsSec. 201. Directive.Title III—Counterterrorism Advisory BoardSec. 301. Department of Homeland Security Counterterrorism Advisory Board.Title IV—Prohibition on New FundingSec. 401. Prohibition on new funding.
			IAmplifying Local Efforts to Root out Terror
			101.Countering violent extremism training
 (a)Authorization of trainingThe Secretary of Homeland Security is authorized to provide training for personnel, including Department of Homeland Security personnel, State, local, tribal, and territorial representatives at State and major urban area fusion centers for the purpose of administering community awareness briefings and related activities in furtherance of the Department’s efforts to counter violent extremism, identify and report suspicious activities, and increase awareness of and more quickly identify terrorism threats, including the travel or attempted travel of individuals from the United States to support a foreign terrorist organization (as such term is described in section 219 of the Immigration and Nationality Act (8 U.S.C. 1189)) abroad.
 (b)CoordinationTo the extent practicable, in providing the training under subsection (a), the Secretary shall coordinate with the heads of other Federal agencies engaged in community outreach related to countering violent extremism and shall also coordinate with such agencies in the administration of related activities, including community awareness briefings.
				102.Countering violent extremism assessment
 (a)Assessment requiredNot later than 120 days after the date of enactment of this Act, the Secretary of Homeland Security, in consultation with appropriate State, local, tribal, and territorial representatives, shall assess the efforts of the Department of Homeland Security to support countering violent extremism at the State, local, tribal, and territorial levels. Such assessment shall include each of the following:
 (1)A cataloging of departmental efforts to assist State, local, tribal, and territorial governments in countering violent extremism.
 (2)A review of cooperative agreements between the Department and such governments relating to countering violent extremism.
 (3)An evaluation of departmental plans and any potential opportunities to better support such governments that are in furtherance of the Department’s countering violent extremism objectives and are consistent with all relevant constitutional, legal, and privacy protections.
 (b)Submission to CongressNot later than 150 days after the date of enactment of this Act and consistent with the protection of classified information, the Secretary of Homeland Security shall submit to the appropriate congressional committees the findings of the assessment required under subsection (a) together with any related information regarding best practices for countering violent extremism at the State, local, tribal, and territorial levels.
 103.Department-sponsored clearancesNot later than 30 days after the date of enactment of this Act, the Secretary of Homeland Security shall notify the appropriate congressional committees of the number of employees of State, local, tribal, and territorial governments with security clearances sponsored by the Department of Homeland Security. Such notification shall include a detailed list of the agencies that employ such employees, the level of clearance held by such employees, and whether such employees are assigned as representatives to State and major urban area fusion centers.
 104.DefinitionsIn this title: (1)The term appropriate congressional committees means—
 (A)the Committee on Homeland Security and the Permanent Select Committee on Intelligence of the House of Representatives; and
 (B)the Committee on Homeland Security and Governmental Affairs and the Select Committee on Intelligence of the Senate.
 (2)The term violent extremism means ideologically motivated international terrorism or domestic terrorism, as such terms are defined in section 2331 of title 18, United States Code.
				IICountermessaging Terrorist Organizations
			201.Directive
 (a)In generalThe Secretary of Homeland Security shall incorporate, to the extent practicable, into Department of Homeland Security efforts to combat terrorist recruitment and communications the public testimonials of former violent extremists or their associates, including friends and family. Such efforts may include the following:
 (1)Countermessaging of foreign terrorist organization communications and narratives. (2)Related community engagement and public education efforts.
 (b)CoordinationThe Secretary of Homeland Security shall, where appropriate, coordinate the efforts described in subsection (a) with the heads of other Federal departments and agencies, as appropriate, and, to the extent practicable, engage nongovernmental and international partners in the identification and use of testimonials described in such subsection.
 (c)Rule of constructionNothing in this section may be construed to require the Secretary of Homeland Security to collect testimonials directly from former violent extremists or their associates, including friends and family.
				IIICounterterrorism Advisory Board
			301.Department of Homeland Security Counterterrorism Advisory Board
 (a)In generalAt the end of subtitle A of title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.), add the following:
					
						210G.Departmental coordination on counterterrorism
 (a)EstablishmentThere is in the Department a board to be composed of senior representatives of departmental operational components and headquarters elements. The purpose of the board shall be to coordinate and integrate departmental intelligence, activities, and policy related to the counterterrorism mission and functions of the Department.
 (b)CharterThere shall be a charter to govern the structure and mission of the board. Such charter shall direct the board to focus on the current threat environment and the importance of aligning departmental counterterrorism activities under the Secretary’s guidance. The charter shall be reviewed and updated every four years, as appropriate.
							(c)Members
 (1)ChairThe Secretary shall appoint a Coordinator for Counterterrorism within the Department who will serve as the chair of the board.
 (2)Additional membersThe Secretary shall appoint additional members of the board from among the following: (A)The Transportation Security Administration.
 (B)United States Customs and Border Protection. (C)United States Immigration and Customs Enforcement.
 (D)The Federal Emergency Management Agency. (E)The Coast Guard.
 (F)United States Citizenship and Immigration Services. (G)The United States Secret Service.
 (H)The National Protection and Programs Directorate. (I)The Office of Operations Coordination.
 (J)The Office of the General Counsel. (K)The Office of Intelligence and Analysis.
 (L)The Office of Policy. (M)The Science and Technology Directorate.
 (N)Other departmental offices and programs as determined appropriate by the Secretary. (d)MeetingsThe board shall meet on a regular basis to discuss intelligence and coordinate ongoing threat mitigation efforts and departmental activities, including coordination with other Federal, State, local, tribal, territorial, and private sector partners, and shall make recommendations to the Secretary.
 (e)Terrorism alertsThe board shall advise the Secretary on the issuance of terrorism alerts pursuant to section 203. (f)Prohibition on additional fundsNo additional funds are authorized to carry out this section..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 210F the following:
					Sec. 210G. Departmental coordination on counterterrorism..
 (c)ReportNot later than 90 days after the date of enactment of this Act, the Secretary of Homeland Security, acting through the Coordinator for Counterterrorism, shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the status and activities of the board established under section 210G of the Homeland Security Act of 2002, as added by subsection (a).
				IVProhibition on New Funding
 401.Prohibition on new fundingNo additional funds are authorized to be appropriated to carry out this Act or the amendments made by this Act.